DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 10, 11, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al., US PGPUB No. 20190020817 A1, hereinafter Shan, and further in view of Lookingbill et al., US PGPUB No. 20160180540 A1, hereinafter Lookingbill.

Regarding claim 1, Shan discloses a system (Shan; Building Interior Capture and Analysis (BICA) system [¶ 0014-0015 and ¶ 0038-0039]; moreover, server-client [¶ 0088-0090]), comprising: 
at least one storage medium including a set of instructions for updating a model of a building (Shan; the BICA system, as addressed above, comprises at least one memory (i.e. storage medium) including a set of instructions [¶ 0089-0090 and ¶ 0092-0093] for updating a model/representation of a building [¶ 0036 and ¶ 0038-0039]; as further illustrated within Fig. 4 [¶ 0094-0095 and ¶ 0097-0098]); 
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions (Shan; when executing the set of instructions at least one processor in communication with the at least one storage medium [¶ 0088-0090 and ¶ 0092-0093]), the at least one processor is directed to:
obtain a representation of a building including reference environmental data associated with a plurality of reference locations of the building (Shan; the at least one processor, as addressed above, configured to obtain a representation of a building including reference environmental data associated with a plurality of reference locations of the building [¶ 0021-0022 and ¶ 0026-0028]; moreover, acceleration data corresponding to each such segment is analyzed to determine, for example, a relative location of viewing location with respect to previous viewing location (and vice versa), such that viewing locations establish one or more pairs of successive viewing locations [¶ 0029]; wherein, reference environmental data associated with a plurality of reference locations of the building corresponds to a full analysis of linking information determining relative positional information between viewing locations [¶ 0029 and ¶ 0054]);
obtain, from a user device, current environmental data corresponding to a current location of the building (Shan; obtain current environmental data from a user device corresponding to a current location of the building [¶ 0021-0022 and ¶ 0026-0028], as illustrated within Figs. 1A-B); 
identify, from the representation, a target reference location corresponding to the current location from the plurality of reference locations of the building (Shan; identify a target reference location from the representation corresponding to the current location from the plurality of reference locations of the building [¶ 0036 and ¶ 0054]; wherein, features are identified [¶ 0047-0049]), wherein the target reference location corresponds to target reference environmental data (Shan; wherein the target reference location corresponds to target reference environmental data [¶ 0048-0050]); and 
the current environmental data corresponds to target reference environmental data of the reference environmental data of the representation associated with the target reference location (Shan; the current environmental data corresponds to target reference environmental data of the reference environmental data of the representation associated with the target reference location [¶ 0089 and ¶ 0095]).
Shan fails to disclose compare the current environmental data with the target reference environmental data;
send to the user device the target reference location when the current environmental data match the target reference environmental data; and
update the 3D model with the current environmental data when the current environmental data statistically un-match the target reference environmental data.
However, Lookingbill teaches obtain a three-dimensional (3D) model of a building including reference environmental data associated with a plurality of reference locations of the building (Lookingbill; obtain a 3D model of a building including reference environmental data associated with a plurality of reference locations of the building [¶ 0035-0036 and ¶ 0038]; moreover, 3D model of a building [¶ 0021 and  ¶ 0023-0024]);
identify, from the 3D model, a target reference location corresponding to the current location from the plurality of reference locations of the building (Lookingbill; identify a target reference location from the representation corresponding to the current location from the plurality of reference locations of the building [¶ 0035-0036 and ¶ 0066-0068]), wherein the target reference location corresponds to target reference environmental data (Lookingbill; wherein the target reference location corresponds to target reference environmental data [¶ 0035-0037]);
the current environmental data corresponds to target reference environmental data of the reference environmental data of the 3D model (Lookingbill; the current environmental data corresponds to target reference environmental data of the reference environmental data of the 3D model [¶ 0035-0036 and ¶ 0066-0068]);
compare the current environmental data with the target reference environmental data (Lookingbill; compare the current environmental data with the target reference environmental data [¶ 0069-0071]; moreover, analyzing the imagery for relevant information and updating a data model associated with a location depicted in the images [¶ 0034-0036]);
send to the user device the target reference location when the current environmental data match the target reference environmental data (Lookingbill; send to the user device the target reference location when the current environmental data match the target reference environmental data [¶ 0053-0054 and ¶ 0064]; wherein, a user may be prompted to capture a video segment at a location and a data model is selected from a database [¶ 0066-0068]); and
update the 3D model with the current environmental data when the current environmental data statistically un-match the target reference environmental data (Lookingbill; update the 3D model with the current environmental data when the current environmental data statistically un-match the target reference environmental data [¶ 0064 and ¶ 0070-0071]).
Shan and Lookingbill are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shan, to incorporate obtain a three-dimensional (3D) model of a building including reference environmental data associated with a plurality of reference locations of the building; identify, from the 3D model, a target reference location corresponding to the current location from the plurality of reference locations of the building, wherein the target reference location corresponds to target reference environmental data; the current environmental data corresponds to target reference environmental data of the reference environmental data of the 3D model; compare the current environmental data with the target reference environmental data; send to the user device the target reference location when the current environmental data match the target reference environmental data; and update the 3D model with the current environmental data when the current environmental data statistically un-match the target reference environmental data (as taught by Lookingbill), in order to provide accurate and up-to-date 3D model of a location (Lookingbill; [¶ 0002-0003 and ¶ 0021]).

Regarding claim 10, Shan in view of Lookingbill further discloses the system of claim 1, wherein the building is enclosed or semi-enclosed (Shan; the building is enclosed or semi-enclosed [¶ 0011 and ¶ 0014], as illustrated within Fig. 1A), and the image of the building is taken by the user device inside the building (Shan; the image of the building is taken by the user device inside the building [¶ 0021-0022]).  

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Shan discloses a method implemented on a computing device having at least one storage device storing a set of instructions for updating a model of a building (Shan; a method implemented on a computing device having at least one storage device storing a set of instructions [¶ 0088-0090 and ¶ 0092-0093] for updating a model of a building [¶ 0014-0015, ¶ 0036, and ¶ 0038-0039]), and at least one processor in communication with the at least one storage device (Shan; at least one processor in communication with the at least one storage device [¶ 0088-0090 and ¶ 0092-0093]).
(further refer to the rejection of claim 1)

	Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 1, due to the similarities claim 20 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Shan discloses detect a customer application executing on the user device (Shan; detect a customer application executing on the user device [¶ 0025-0026 and ¶ 0032-0033]; moreover, computing device (i.e. server) [¶ 0034-0036 and ¶ 0039-0040], as illustrated within Fig. 1B, and mobile computing system (i.e. client device) [¶ 0014-0016], as illustrated within Fig. 1A), the customer application collecting environmental information of the user device from one or more sensors of the user device and automatically communicating with the system over a network (Shan; the customer application collecting environmental information of the user device from one or more sensors of the user device and implicitly automatically communicating with the system over a network [¶ 0033-0035 and ¶ 0038]; moreover, BICA application automatically initiate such video recording and implicitly communication over a network given automated generation of a representation [¶ 0026 and ¶ 0042]); and
obtain, from the customer application of the user device, current environmental data corresponding to a current location of the building based on the environmental information detected by the one or more sensors of the user device (Shan; obtain current environmental data from the customer application [¶ 0033-0036] of the user device corresponding to a current location of the building based on the environmental information detected by the one or more sensors of the user device [¶ 0038-0040]).	
Shan fails to disclose receive and accept a connection request from a user device;
communicate with the customer application executing on the user device to receive a positioning request; and
send to the user device communication signals when the current environmental data match the target reference environmental data, wherein the communication signals is structured to include a command and the target reference location, the command is configured to render the user terminal to generate a presentation of the target reference location on a display of the user device.
However, Lookingbill teaches receive and accept a connection request from a user device (Lookingbill; receive and accept a connection request from a user device [¶ 0053-0054 and ¶ 0066-0067]);
detect a customer application executing on the user device (Lookingbill; (the server) implicitly detects a (customer/remote) application [¶ 0053 and ¶ 0064] executing on the user device given data transfer protocols between client and server devices [¶ 0052-0054 and ¶ 0066-0067]; moreover, networking commutation protocols [¶ 0055-0056]), the customer application collecting environmental information of the user device from one or more sensors of the user device and automatically communicating with the system over a network (Lookingbill; the customer application collecting environmental information of the user device from one or more sensors of the user device [¶ 0060-0062] and implicitly automatically communicating with the system over a network given a prompt by the application and one or more stages of updating [¶ 0052-0054 and ¶ 0066-0067], as illustrated within Fig. 10);
communicate with the customer application executing on the user device to receive a positioning request (Lookingbill; (the server) communicate with the customer application executing on the user device to receive a positioning request [¶ 0053, ¶ 0064, and ¶ 0066-0067]); 
obtain, from the customer application of the user device, current environmental data corresponding to a current location of the building based on the environmental information detected by the one or more sensors of the user device (Lookingbill; obtain current environmental data from the customer application of the user device corresponding to a current location of the building [¶ 0066-0068] based on the environmental information detected by the one or more sensors of the user device [¶ 0060-0062]); and
send to the user device communication signals when the current environmental data match the target reference environmental data (Lookingbill; send to the user device communication signals when the current environmental data matches the target reference environmental data [¶ 0064 and ¶ 0069-0071]), wherein the communication signals is structured to include a command and the target reference location (Lookingbill; the communication signals  is structured to include a command/instruction(s) [¶ 0050 and ¶ 0055-0056] and the target reference location [¶ 0053-0054 and ¶ 0063-0064]), the command is configured to render the user terminal to generate a presentation of the target reference location on a display of the user device (Lookingbill; the command/instruction(s) is configured to render the user terminal to generate a presentation of the target reference location on a display of the user device [¶ 0054 and ¶ 0064]).
Shan and Lookingbill are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shan, to incorporate receive and accept a connection request from a user device; detect a customer application executing on the user device, the customer application collecting environmental information of the user device from one or more sensors of the user device and automatically communicating with the system over a network; communicate with the customer application executing on the user device to receive a positioning request; obtain, from the customer application of the user device, current environmental data corresponding to a current location of the building based on the environmental information detected by the one or more sensors of the user device; and send to the user device communication signals when the current environmental data match the target reference environmental data, wherein the communication signals is structured to include a command and the target reference location, the command is configured to render the user terminal to generate a presentation of the target reference location on a display of the user device (as taught by Lookingbill), in order to provide accurate and up-to-date 3D model of a location (Lookingbill; [¶ 0002-0003 and ¶ 0021]).
(further refer to the rejection of claim 1)

  Regarding claim 29, the rejection of claim 29 is addressed within the rejection of claim 10, due to the similarities claim 29 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 29.



Claim(s) 3, 4, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Lookingbill as applied to claim(s) 1 and 20 above, and further in view of Bell et al., US PGPUB No. 20160300385 A1, hereinafter Bell.


Regarding claim 3, Shan in view of Lookingbill further discloses the system of claim 1, wherein the 3D model of the building is a model (Lookingbill; the 3D model of the building is a model [¶ 0038]), wherein the target reference environmental data includes a plurality of target reference feature points corresponding to environmental details of the target reference location (Lookingbill; the target reference environmental data includes a plurality of target reference feature points (i.e. geometry) corresponding to environmental details of the target reference location [¶ 0038-0039 and ¶ 0053]); and 
the current environmental data includes a plurality of current feature points corresponding to environmental details of the current location (Lookingbill; the current environmental data includes a plurality of current feature points (i.e. geometry) corresponding to environmental details of the current location [¶ 0038-0039, ¶ 0060, and ¶ 0066-0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shan as modified by Lookingbill, to incorporate the 3D model of the building is a model, wherein the target reference environmental data includes a plurality of target reference feature points corresponding to environmental details of the target reference location; and the current environmental data includes a plurality of current feature points corresponding to environmental details of the current location (as taught by Lookingbill), in order to provide accurate and up-to-date 3D model of a location (Lookingbill; [¶ 0002-0003 and ¶ 0021]).
Shan as modified by Lookingbill fails to disclose a point cloud model or a mesh model.
However, Bell teaches the 3D model of the building is a point cloud model or a mesh model (Bell; the 3D model of the building is a model [¶ 0026 and ¶ 0029]).
Shan in view of Lookingbill and Bell are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shan as modified by Lookingbill, to incorporate the 3D model of the building is a point cloud model or a mesh model (as taught by Bell), in order to provide improved streaming of three-dimensional models associated with remote devices (Bell; [¶ 0003 and ¶ 0023-0024]).

Regarding claim 4, Shan in view of Lookingbill and Bell further discloses the system of claim 3, wherein to compare the current environmental data with the target reference environmental data (Lookingbill; to compare the current environmental data with the target reference environmental data [¶ 0069-0070]), the at least one processor (Lookingbill; at least one processor ([¶ 0049-0050 and ¶ 0057]) is directed to: 
compare the plurality of current feature points with the target reference feature points (Lookingbill; the processor, as addressed above, is configured to compare the plurality of current feature points with the target reference feature points [¶ 0067-0070]); 
determine the current environmental data match the target reference environmental data when the comparison returns a matching degree greater than a first threshold (Lookingbill; the processor, as addressed above, is configured to determine the current environmental data match the target reference environmental data when the comparison returns a matching degree greater than a 1st threshold [¶ 0069-0071], as illustrated within Fig. 10); and 
determine the current environmental data un-match the target reference environmental data when the comparison returns the matching degree less than or equal to the first threshold (Lookingbill; the processor, as addressed above, is configured to determine the current environmental data un-match the target reference environmental data when the comparison returns the matching degree less than or equal to the 1st threshold [¶ 0069-0071], as illustrated within Fig. 10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shan as modified by Lookingbill and Bell, to incorporate to compare the current environmental data with the target reference environmental data, the at least one processor is directed to: compare the plurality of current feature points with the target reference feature points; determine the current environmental data match the target reference environmental data when the comparison returns a matching degree greater than a first threshold; and determine the current environmental data un-match the target reference environmental data when the comparison returns the matching degree less than or equal to the first threshold (as taught by Lookingbill), in order to provide accurate and up-to-date 3D model of a location (Lookingbill; [¶ 0002-0003 and ¶ 0021]).

Regarding claim 22, the rejection of claim 22 is addressed within the rejection of claim 3, due to the similarities claim 22 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 22.

Regarding claim 23, the rejection of claim 23 is addressed within the rejection of claim 4, due to the similarities claim 23 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 23.



Claim(s) 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Lookingbill and Bell as applied to claim(s) 4 and 23 above, and further in view of Lee et al., US PGPUB No. 20160005229 A1, hereinafter Lee.

Regarding claim 5, Shan in view of Lookingbill and Bell further discloses the system of claim 4, wherein to compare the plurality of current feature points with the plurality of target reference feature points (Lookingbill; to compare the plurality of current feature points (i.e. geometry) with the plurality of target reference feature points (i.e. geometry) [¶ 0069-0070]), the at least one processor is further directed to: 
match each of the plurality of current feature points with one of the plurality of target reference feature points (Lookingbill; match each of the plurality of current feature points (i.e. geometry) with one of the plurality of target reference feature points  (i.e. geometry) [¶ 0067-0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shan as modified by Lookingbill and Bell, to incorporate to compare the plurality of current feature points with the plurality of target reference feature points, the at least one processor is further directed to: match each of the plurality of current feature points with one of the plurality of target reference feature points (as taught by Lookingbill), in order to provide accurate and up-to-date 3D model of a location (Lookingbill; [¶ 0002-0003 and ¶ 0021]).
Shan as modified by Lookingbill and Bell fails to disclose determine a difference between a color or a greyscale value of each of the plurality of current feature points and a color or greyscale value of a matched point in the plurality of target reference feature points; and
generate the matching degree between the current environmental data of the building and the target reference environmental data of the 3D model of the building based on the difference.  
However, Lee teaches determine a difference between a color or a greyscale value of each of the plurality of current feature points and a color or greyscale value of a matched point in the plurality of target reference feature points (Lee; determine a difference between a color or a greyscale value of each of the plurality of current feature points and a color or greyscale value of a matched point in the plurality of target reference feature points [¶ 0332]; wherein in feature points are matched/mapped [¶ 0299]); and
generate the matching degree between the current environmental data of the building and the target reference environmental data of the 3D model of the building based on the difference (Lee; generate the matching degree (i.e. similarity, coincidence, threshold) between the current environmental data of the building and the target reference environmental data of the 3D model of the building based on the difference [¶ 0227, ¶ 0299, and ¶ 0332]; moreover, high similarity corresponds to matching degree [¶ 00471]).  
Shan in view of Lookingbill and Bell and Lee are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shan as modified by Lookingbill and Bell, to incorporate determine a difference between a color or a greyscale value of each of the plurality of current feature points and a color or greyscale value of a matched point in the plurality of target reference feature points; and generate the matching degree between the current environmental data of the building and the target reference environmental data of the 3D model of the building based on the difference (as taught by Lee), in order to provide improved matching of common photographing areas that are of differing positions (Lee; [¶ 0332]).

Regarding claim 24, the rejection of claim 24 is addressed within the rejection of claim 5, due to the similarities claim 24 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 24.




Allowable Subject Matter

Claims 2, 6-9, 21, 25, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616